          Case 5:18-cv-00555-XR Document 354 Filed 03/05/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 JOE HOLCOMBE et al.,                             §
                                                  §
         Plaintiffs,                              §
                                                  §
 v.                                               §    Civil Action No. SA-18-CV-555-XR
                                                  §
 UNITED STATES OF AMERICA,                        §          Consolidated Cases
                                                  §
                                                  §
         Defendant.
                                                  §


                                  JOINT PRETRIAL ORDER

   In accordance with the Court’s Orders at the hearing held on February 26, 2021, the parties
submit this Joint Pretrial Order.

I. LIABILITY PHASE

      A. EXHIBITS
        On March 12, 2021, the Government and Plaintiffs (all Plaintiffs will file one collective
document) will file a Joint Exhibit list related to the submission of written and video deposition
designations. The Joint Exhibit list will be admitted into evidence for use by the Court in reviewing
the designated deposition trial testimony and for use by the Parties at the in-person trial on April
5, 2021. Parties may also submit any deposition exhibits which are objected to, with the other
party’s objection and the party’s response.
       No later than March 19, 2021, the parties will exchange remaining trial exhibits each side
intends to use and meet and confer over agreements for Joint Exhibits and objections.

         On March 26, 2021, the Government and Plaintiffs (all Plaintiffs will file one collective
document) will submit to the Court a list of Joint Exhibits, Plaintiffs’ Exhibits, and Government
Exhibits that may be admitted without objection. All exhibits with no objection will be admitted
the first day of trial.

      B. WITNESSES
        Witnesses by written or video deposition submission
       The Parties agree that the following witnesses should be submitted via written deposition
or video deposition submission:
           Case 5:18-cv-00555-XR Document 354 Filed 03/05/21 Page 2 of 5




                     1. Robert Spencer1                       Written submission
                     2. Owen Tullos                           Written submission
                     3. Yonatan Holz                          Video submission
                     4. Shelley Ann Verdejo2                  Written submission
                     5. John Owen3                            Written submission
                     6. Clinton Mills                         Video submission
                     7. Ryan Sablan                           Written submission
                     8. James Hudson                          Written submission
                     9. Robert Bearden                        Video submission
                     10. James Hoy                            Video submission
                     11.Nathan McLeod-Hughes                  Written submission
                     12. Randall Taylor                       Video submission
                     13. Lyle Bankhead                        Video submission
                     14. Vince Bustillo                       Written submission
                     15. Emily Willis                         Written submission
                     16. Robert Ford, Jr.                     Written submission
                     17. James Poorman                        Written submission
                     18. Candace Marlowe                      Written submission
                     19. Academy Witnesses                    Written submission
                     (Perry Davis, Nicholas V.
                     Moreno, William Fowler, Jr.,
                     Rene Canales, Answers to
                     Deposition      by   Written
                     Questions by Perry Davis)


       On or before March 1, 2021, the Parties shall submit to each other page and line
designations of witnesses to be submitted by video or written deposition.
       On or before March 8, 2021, the Parties shall exchange objections and counter
designations.
        On or before March 12, 2021, the Parties will file with the Court the designated transcript
portions of written and video deposition testimony. The parties will submit flash drives to the
Court containing the written and video transcript deposition testimony. The deposition transcripts
will be marked as trial exhibits.




1
 The Government’s pre-trial relevance objection to this witness is overruled. The Court, however, will entertain any
objections (including relevance) to specific questions identified in the page/line designations or transcript portions.
2
 The Government’s pre-trial relevance objection to this witness is overruled. The Court, however, will entertain any
objections (including relevance) to specific questions identified in the page/line designations or transcript portions.
3
 The Government’s pre-trial relevance objection to this witness is overruled. The Court, however, will entertain any
objections (including relevance) to specific questions identified in the page/line designations or transcript portions.


                                                          2
           Case 5:18-cv-00555-XR Document 354 Filed 03/05/21 Page 3 of 5




        For witnesses submitted by video deposition, the Parties will provide the Court with the
video files on a rolling basis from March 19-26, 2021. The parties will submit flash drives to the
Court containing the video files. The video files will be marked as trial exhibits.
        Witnesses by remote video teleconference technology or live
       Parties will call the following witnesses by remote teleconferencing technology or live.
Where designated by an asterisk, Parties have designated that they will be called in person if
possible. Otherwise, they will be called by remote video teleconference technology.
        Plaintiffs’ Case-in-Chief:
        1. Terry L. Snyder*
        2. Danielle Shields*
        3. Michelle Shields*
        4. Michael Kelley*
        5. Rebecca Kelley*
        6. Kimberley Del Greco*
        7. Daniel Webster
        8. Larry Youngner
        9. Jon Rymer

        Government’s Case-in-Chief:
        10. William Ryan*
        11. Erin Higgins (neé Brassfield)* 4
        12. John Donohue
        13. Stephen J. Barborini
        14. James Fox
        15. Harold Bursztajn
        16. Daniel Breyer




4
  The Court granted Plaintiffs’ Motion for leave to depose this witness, if needed, because the witness was not
disclosed in the Government’s list of individuals likely to have discoverable information under FRCP 26 nor its
Interrogatory answer to identify all persons with knowledge of relevant facts under LR CV-33. The Court overruled
Plaintiffs’ objection to the Government’s late designation of this witness.


                                                        3
          Case 5:18-cv-00555-XR Document 354 Filed 03/05/21 Page 4 of 5




       Plaintiffs’ Rebuttal Expert
       17. Jeffrey Metzner

   C. PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW REGARDING
      LIABILITY
        Each side will file a proposed Findings of Fact and Conclusions of Law no later than 30
days after the end of the liability phase of this trial.

   D. OPENING AND CLOSING ARGUMENTS
      The parties have waived opening statements. The Court will allow for closing arguments.
The amount of time will be determined at a later date.
    E. TRIAL MECHANICS
        To allow for social distancing during this COVID-19 pandemic, the Court will utilize a
Zoom platform so that all counsel, litigants and interested parties may watch the proceedings. All
parties should limit the number of individuals inside the courtroom to indispensable personnel
only.
       Any party desiring to introduce testimony or exhibits that contain confidential or sensitive
material should approach the Court to request that this material be discussed under seal. The Court,
however, cautions all parties that this is an open court and requests to seal will be seldomly granted.
         The Parties may consult with the Court’s Coordinator, Ms. Sylvia Fernandez, and
coordinate a time and date for their IT personnel to visit the Trial Courtroom to be used in order
to test technology equipment.
II. DAMAGES PHASE
        Upon submission of the parties’ proposed findings of fact and conclusions of law, the Court
will render a decision as to liability as soon as possible. Should the Court find liability, trial will
resume as to damages, the Court will require that the parties submit a list of witnesses and exhibits,
and testimony and evidence will be taken as soon as possible.




                                                  4
         Case 5:18-cv-00555-XR Document 354 Filed 03/05/21 Page 5 of 5




Respectfully Submitted,


/s/ Jamal K. Alsaffar
Jamal K. Alsaffar
JAlsaffar@nationaltriallaw.com
Texas Bar No. 24027193
Tom Jacob
TJacob@nationaltriallaw.com
Texas Bar No. 24069981
Whitehurst, Harkness, Brees, Cheng, Alsaffar & Higginbotham &
Jacob PLLC
7500 Rialto Blvd, Bldg. Two, Ste 250
Austin, TX 78735
Office 512-476-4346
Fax 512-476-4400
Counsel filing on behalf of all Plaintiffs


/s/ Paul David Stern
PAUL DAVID STERN
Trial Attorney, Torts Branch
Civil Division
United States Department of Justice
Counsel for Defendant
UNITED STATES OF AMERICA




IT IS SO ORDERED:


________________________________
HON. JUDGE XAVIER RODRIGUEZ
United States District Judge




                                            5
